Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/587,715.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant merely states the claims are amended and the 35 USC 101 rejection is now moot.  Examiner disagrees.  See the updated rejection below.  The recitation of the machine learning model does confer eligibility.  The object of the claims is to determine capacity allocation, not to produce technology enabling a machine learning model to operate.  The claims call for generic use of such a model in the manner such models conventionally operate.  None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field
Applicant’s arguments with respect to rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 102 and 35 USC 103 have been withdrawn.  
Amendments to the claims require new rejections under 35 USC 112.  Those rejections are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and mathematical algorithms.  More specifically, the steps of training, using training data, a learning model to determine a skill level for the assignee based on amounts of time it takes the assignee to complete certain types of tasks having certain workpoints, wherein the workpoints represent amounts of effort required to complete issues; receiving data [reflecting] an amount of time another application is actively executed by a processing device…; determining using the learning model, an updated skill level for the assignee based on the amount of time; determining an individual resource capacity  for each open issue assigned to the assignee, wherein the individual 

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Specifically, claims 2, 10 and 17 are directed to electronically assigning an issue to the assignee. This amounts to merely using a computer as a tool to perform the abstract concept of assigning an issue to an assignee.  Claims 3, 5, 7, 8, 11, 13, 15, 17, 18 further limit the abstract idea without any additional limitations that integrate the abstract idea into a practical application.  The machine learning model in claims 4, 6, 12, 14, 19 and 20 represent a general link to a particular technological environment does not integrate the abstract idea into a practical application.   
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 9 and 16 have been amended to recite “training, using training data, a machine learning model to determine a skill level for the assignee based on amounts of time…; receiving data from a tracking application…., wherein the tracking application monitors an amount of time…; determining, using the machine learning model, an updated skill level for the assignee based on the amount of time…  Examiner asserts that it is not clear which “amount of time” is used to determine an updated skill level.  Is it the amount of time it 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eberlein et al, US 2014/0025441 – Peer Support Gamification by Applicant Knowledge Scoring in Social Networks – tracks a user’s operation of components of a business application over time and scores the data to determine each user’s knowledge and proficiency
Knupfer, US 2020/0258045 – System and Method of Assessing Skill and Trait Levels – uses machine learning to update skill levels of a user based on how the user approaches assigned work (whether the user requests assistance from other users via chat, if the user accesses resources available through the client application prior to providing a response, etc)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683